Citation Nr: 0403111	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for postoperative residuals, ventral hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1959 to 
November 1962. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which increased the evaluation of the 
veteran's postoperative residuals, epigastric hernia with 
ventral hernia in the scar site to 10 percent disabling, 
effective November 1, 1999.  


FINDINGS OF FACT

The symptoms of the veteran's postoperative ventral hernia 
more nearly approximate a small hernia that is not well 
supported by belt under ordinary conditions, with 
postoperative wounds with weakening of the abdominal wall, 
than a healed hernia with postoperative wounds and no 
disability.


CONCLUSION OF LAW

The criteria for entitlement to an increased disability 
rating of 20 percent for the veteran's postoperative 
residuals, ventral hernia have been met.  38 U.S.C.A. 
§§ 1131, 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7339 (2003).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's December 1959 service induction examination 
indicated that his 
abdomen and viscera were clinically normal.  According to his 
medical history report at the time, the veteran never had and 
did not currently have any stomach, liver or intestinal 
trouble.  Service records dated September 1962 indicated that 
the veteran was diagnosed with an epigastric hernia, and that 
he had an epigastric herniplasty performed the same month.  
The veteran's October 1962 separation examination report 
indicated that his abdomen and viscera were clinically 
normal, but noted that he was hospitalized for an epigastric 
hernia in September 1962.  

In July 1994, the veteran was granted service connection for 
epigastric hernia, postoperative, and was assigned a non-
compensable rating, effective April 18, 1994.  The veteran 
did not file a notice of disagreement.

According to a statement dated October 1999, the veteran 
filed for an increased (compensable) rating on his service-
connected hernia condition.  

The veteran was given a VA examination in December 1999.  The 
medical history section of the exam report indicated that the 
veteran had ventral hernia repair performed in 1961.  The 
veteran stated that he had no surgery since his 1961 
abdominal surgery in service.  Physical examination revealed 
a soft and nontender abdomen, except in a small area over the 
ventral hernia scar site.  The scar measured approximately 10 
cm in length, well healed without dehiscence, redness, edema 
or symptoms of infection.  On flexion of the abdomen, there 
was an approximate 13 x 9 cm ventral hernia, just to the left 
of the midline from the umbilicus.  It was reducible with 
some tenderness noted.  The fascia of the abdominal wall 
seemed intact, but there was some diastasis of the rectus 
muscle.  Height of the hernia at maximum was approximately 3 
cm.  The examiner's assessment was history of ventral hernia 
and status post ventral hernia repair in 1961.

In February 2000, the RO increased the evaluation of the 
veteran's postoperative residuals, epigastric hernia with 
scar to 10 percent disabling, effective November 1, 1999.  
The veteran's 10 percent rating was issued under Diagnostic 
Code (DC) 7338.  Later in February 2000, the veteran 
submitted a Notice of Disagreement (NOD) requesting an 
increased rating in excess of 10 percent.  

Outpatient treatment records dated January 2001 indicated 
that the veteran was treated for abdominal cramps and 
diarrhea.  The examiner's clinical impression at that time 
was abdominal wall hernia and gastroenteritis.

The veteran was afforded a June 2003 QTC Medical Services 
examination.  The veteran's medical history noted that he had 
an epigastric hernia repaired in about 1960, and a ventral 
hernia developed around 1980.  Since 1980, the hernia had 
grown gradually larger and more symptomatic.  Examination of 
the abdomen revealed tenderness to palpation.  The findings 
were mild epigastric and left upper quadrant tenderness, 
including tenderness of the ventral hernia site.  The 
examiner stated that there was no inguinal hernia noted upon 
examination.  There was a ventral hernia present and the type 
of wound causing it was incisional.  The hernia measured 13 
cm in length and 12 cm in width.  It was located at the 
midline of the abdomen and it could be supported well by a 
truss/belt.  There was no diastasis recti present.  The 
abdominal wall muscles and fascia surrounding the hernia were 
not affected.  The hernia was noted as operable.  The 
diagnosis was postoperative residuals, epigastric hernia with 
ventral hernia in the scar site.

According to an August 2003 statement, the veteran stated 
that he could not wear a truss/belt, and that he could not 
bend with one on.  He indicated trouble breathing, and that 
he had tried wearing the truss/belt and it did not work for 
him.







Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the February 2000 Statement 
of the Case, February 2003 Supplemental Statement of the 
Case, and July 2003 Supplemental Statement of the Case.  In 
these documents, the RO also provided notice of what evidence 
it had considered.    
 
In April 2003, the RO sent the veteran a VCAA letter.  In 
this letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.   In June 2003, the veteran underwent a VA 
examination, and in July 2003, the RO reviewed the report of 
the examination and re-adjudicated the claim.  Throughout the 
appeal and in the VCAA letter, the veteran has been asked to 
provide VA with information about other evidence that might 
be available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the veteran which information and evidence that the 
veteran was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
veteran.  38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In the instant case, the record reflects that the VCAA letter 
was sent in April 2003.  The letter told the veteran what 
evidence was needed to substantiate his claim.  
The veteran has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  After the RO issued the April 2003 VCAA letter, 
the veteran actively participated in the development of his 
claim.  For example, the veteran was given a VA examination 
(via QTC Medical Services) in June 2003, and submitted a 
statement in support of his claim in August 2003.  In view of 
the development that has been undertaken in this claim, 
further development is not needed to comply with VCAA.

II.	Entitlement to an increased rating in excess of 10 
percent for postoperative residuals, ventral 
hernia.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran was granted service connection for 
epigastric hernia, postoperative, and was assigned a non-
compensable rating, effective April 18, 1994.  
The veteran is currently assigned a 10 percent rating, 
effective November 1, 1999, under Diagnostic Code (DC) 7338.  

The Board recognizes that at the veteran's recent June 2003 
VA examination, the VA physician noted no inguinal hernia, 
but indicated that a ventral hernia was present.  Therefore, 
despite the fact that the RO rated the veteran under DC 7338 
in its February 2000 rating decision, the veteran should not 
be rated under DC 7338 for an inguinal hernia.  The veteran 
should be rated under the proper rating code, DC 7339, for a 
postoperative ventral hernia.  

Pursuant to DC 7339, a non-compensable evaluation is 
warranted for ventral hernia postoperative wounds, healed, no 
disability, belt not indicated.  A 20 percent evaluation is 
warranted for a small ventral hernia, postoperative, not well 
supported by belt under ordinary conditions, or healed 
ventral hernia, or postoperative wounds with weakening of the 
abdominal wall and indication for a supporting belt.  A 40 
percent evaluation is warranted for a large ventral hernia, 
postoperative, not well supported by belt under ordinary 
conditions.  A 100 percent evaluation is warranted for a 
massive ventral hernia, postoperative, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, DC 7339 
(2003).  

Please note that revisions were made to 38 C.F.R. § 4.114, 
Schedule for Rating Disabilities, regarding the digestive 
system.  These changes affected DC 7311 to DC 7354.  The 
effective date of these revisions was July 2, 2001.  However, 
the individual rating criteria of DC 7339 did not change in 
July 2001, as a result of these revisions.

As will be discussed below, the evidence in this case shows 
that an increase to a 20 percent evaluation is warranted, 
based on the criteria in DC 7339.  

The evidence of record shows that the veteran's ventral 
hernia can be characterized as more than a hernia with 
postoperative wounds and no disability.  Results from the 
December 1999 VA examination indicated that the fascia of the 
abdominal wall seemed intact, but there was some diastasis of 
the rectus muscle.  This suggests some weakening of the 
rectus muscle and abdominal region.  Also, the 13 cm x 9 cm 
measurement and the height of the hernia at maximum 
approximating 3 cm suggests that the size of the hernia was 
small.  At the June 2003 VA examination, objective findings 
indicated that the veteran had a ventral hernia present and 
the type of wound causing it was incisional.  The hernia 
measured 13 cm in length and 12 cm in width.  This 
measurement again suggests that the hernia was small in size.

For the veteran to be entitled to an increased 20 percent 
rating for his hernia condition under DC 7339, the evidence 
has to show a small ventral hernia, postoperative, not well 
supported by belt under ordinary conditions, or healed 
ventral hernia, or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  The 
medical evidence from December 1999 and June 2003 shows that 
the veteran had several of these symptoms, including a small 
postoperative ventral hernia, with postoperative wounds with 
weakening of the abdominal region.  While the June 2003 
report stated that the hernia could be supported well by a 
truss/belt, there is controversy regarding this conclusion 
because the veteran himself stated in August 2003 that he 
could not wear a truss/belt.  He tried wearing one, but could 
not bend with it on.   

It should be noted, however, that a 40 percent evaluation for 
the veteran is not justified.  At both his December 1999 and 
June 2003 examinations, the veteran's hernia was reported as 
relatively the same small size  - 13 cm x 9 cm, and 13 cm x 
12 cm.  Also, even though the veteran disputes it, the June 
2003 exam report stated that the veteran's hernia could be 
supported well by a truss/belt.  For a 40 percent evaluation, 
a finding of a "large" postoperative ventral hernia shall 
be accompanied by a finding of a ventral hernia "not well 
supported by belt under ordinary conditions."  Since the 
evidence of record above shows that the veteran does not 
clearly have either of these two findings that comprise a 40 
percent evaluation, a 40 percent evaluation would not be 
justified. 

In sum, while the disability picture does not completely 
conform to the criteria for a 20 percent rating, it more 
nearly approximates the criteria required for the 20 percent 
evaluation than it approximates the criteria for a 0 percent 
rating.  Pursuant to 38 C.F.R. § 4.7 (2003) and with all 
reasonable doubt resolved in the veteran's favor, the Board 
concludes that an increase to a 20 percent evaluation is 
appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered a VA examination to determine the extent of the 
veteran's postoperative residuals of his ventral hernia 
disability.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.


ORDER

Entitlement to an increased rating of 20 percent for 
postoperative residuals, ventral hernia is granted.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



